Title: [Diary entry: 4 January 1787]
From: Washington, George
To: 

Thursday 4th. Mercury at 57 in the Morning—67 at Noon and 64 at Night. Exceedingly pleasant all day, being clear, calm and warm. Ground much dried. About dusk the wind sprung up from the South west and blew very fresh till near day. Rid to the Ferry, Dogue run, & Muddy hole Plantations and to the Ditchers—also to Frenchs. At the last 3 Men had begun to get rails—at the Ferry the People were grubbing and cleaning up the Swamp below the Meadow and at Dogue run I set them to filling up gullies where the Plows were at work.